Exhibit 10.7

 

RLI CORP. KEY EMPLOYEES

 

EXCESS BENEFIT PLAN

 

(Restated as of January 1, 2009)

 

 

12/12/2008

 

--------------------------------------------------------------------------------


 

RLI CORP.  KEY EMPLOYEES

 

EXCESS BENEFIT PLAN

 

TABLE OF CONTENTS

 

ARTICLE 1

 

INTRODUCTION

1

 

 

1.1

Establishment

1

 

 

1.2

Purpose

1

 

 

1.3

Definitions

2

 

 

1.4

Type of Plan

4

 

 

 

 

 

ARTICLE 2

 

PARTICIPATION

4

 

 

2.1

Eligibility and Selection

4

 

 

2.2

Notification

5

 

 

 

 

 

ARTICLE 3

 

ACCOUNTS

5

 

 

3.1

Accounts

5

 

 

3.2

Credits to Accounts

5

 

 

3.3

Charges to Accounts

7

 

 

 

 

 

ARTICLE 4

 

BENEFITS

7

 

 

4.1

Vesting

7

 

 

4.2

Payment of Plan Benefits on Termination of Employment - General Rule

7

 

 

4.3

Changing Payment Elections

7

 

 

4.4

Special Rules

8

 

 

4.5

Medium of Payments

8

 

 

4.6.

Delay in Distributions

9

 

 

4.7

Acceleration of Distributions

9

 

 

4.8

When a Payment is Deemed to be Made

11

 

 

 

 

 

ARTICLE 5

 

DEATH BENEFITS

11

 

 

5.1

Death Benefits

11

 

 

5.2

Designation of Beneficiary

12

 

 

 

 

 

ARTICLE 6

 

CLAIMS AND REVIEW PROCEDURES

13

 

 

6.1

Application for Benefits

13

 

 

6.2

Claims and Review Procedures

13

 

 

6.3

Claims Rules

14

 

 

6.4

Deadline to File Claim

15

 

 

6.5

Exhaustion of Administrative Remedies

16

 

 

6.6

Arbitration

16

 

 

6.7

Deadline to File an Arbitration Action

16

 

 

6.8

Knowledge of Fact by Participant Imputed to Beneficiary

16

 

 

6.9

Deferral of Payment

16

 

--------------------------------------------------------------------------------


 

ARTICLE 7

 

ADMINISTRATION

16

 

 

7.1

Administrator

16

 

 

7.2

Benefits Not Transferable

17

 

 

7.3

Benefits Not Secured

17

 

 

7.4

RLI’s Obligations

17

 

 

7.5

Withholding Taxes

18

 

 

7.6

Service of Process

18

 

 

7.7

Limitation on Liability

18

 

 

 

 

 

ARTICLE 8

 

AMENDMENT AND TERMINATION

18

 

 

8.1

Amendment

18

 

 

8.2

Termination

18

 

 

 

 

 

ARTICLE 9

 

MISCELLANEOUS

19

 

 

9.1

Effect on Other Plans

19

 

 

9.2

Effect on Employment

19

 

 

9.3

Disqualification

19

 

 

9.4

Rules of Document Construction

19

 

 

9.5

References to Laws

19

 

 

9.6

Choice of Law

19

 

 

9.7

Binding Effect

19

 

--------------------------------------------------------------------------------


 

RLI CORP. KEY EMPLOYEES
EXCESS BENEFIT PLAN

 

ARTICLE 1

 

INTRODUCTION

 

1.1                               Establishment.

 

1.1.1                     Establishment.  RLI established the RLI Corp. Key
Employees Excess Benefit Plan effective January 1, 2004.  RLI hereby restates
the Plan, effective January 1, 2009, to comply with the requirements of the
final regulations issued under Section 409A of the Code on April 10, 2007.

 

1.1.2                     Transition Rules.

 

(a)                                  Before 2004.  For Years ending before 2004,
benefits for the Chairman of the Board and the Chief Executive Officer of RLI
accrued under certain Prior Agreements, which restored contributions and
forfeitures that could not be provided under the ESOP.

 

(b)                                 For 2004.  For the 2004 Year, benefits for
the Chairman of the Board and the Chief Executive Officer of RLI shall accrue
under the Prior Agreements and under this Plan, as follows:

 

(1)                                  ESOP.  Benefits to restore contributions
and forfeitures that cannot be provided under the ESOP shall accrue under the
Prior Agreements in accordance with the terms of the Prior Agreements.

 

(2)                                  401k Plan.  Benefits to restore
contributions and forfeitures that cannot be provided under the 401k Plan shall
accrue under this Plan in accordance with the terms of this Plan.

 

(c)                                  After 2004.  For Years commencing after
2004, benefits for the Chairman of the Board and the Chief Executive Officer of
RLI shall accrue under this Plan to restore contributions and forfeitures that
cannot be provided under both Qualified Plans, and no additional benefits shall
accrue under the Prior Agreements.  All obligations under the Prior Agreements
with respect to ESOP contributions and forfeitures for Years ending before 2005
shall be satisfied under the Prior Agreements, rather than under this Plan.

 

1.2                               Purpose.  The purpose of the Plan is to
restore retirement benefits to those eligible Employees whose contributions and
forfeitures under the Qualified Plans are reduced by the limitations imposed by
the Code §§ 401(a)(17) and 415A or by reason of their electing to defer receipt
of compensation that would otherwise be taken into account in calculating
contributions and forfeitures under the Qualified Plans.

 

--------------------------------------------------------------------------------


 

1.3                               Definitions.  When the following terms are
used herein with initial capital letters, they shall have the following
meanings:

 

1.3.1                     401k Plan — the RLI Corp 401k Plan, as the same may be
amended from time to time.

 

1.3.2                     Account — the separate recordkeeping account (unfunded
and unsecured) maintained for each Participant in connection with the
Participant’s participation in the Plan.

 

1.3.3                     Affiliate — a business entity which is under a “common
control” with RLI or which is a member of an “affiliated service group” that
includes RLI, as those terms are defined in Code § 4l4(b), (c) and (m).

 

1.3.4                     Beneficiary — the person or persons designated as such
under Sec. 5.2.

 

1.3.5                     Board — the Board of Directors of RLI.

 

1.3.6                     Code — the Internal Revenue Code of 1986, as the same
may be amended from time to time.

 

1.3.7                     Committee — the Executive Resources Committee of the
Board.

 

1.3.8                     Employee — a common-law employee of RLI or an
Affiliate (while it is an Affiliate).

 

1.3.9                     Employer Provided Contribution — the amounts
contributed to a Qualified Plan by RLI on behalf of a Participant, specifically:

 

(a)                                  The “ESOP Contribution” as defined in the
ESOP, and

 

(b)                                 The “Basic Contribution” and “Profit Sharing
Contribution” as defined in the 401k Plan.

 

Employer Provided Contributions do not include any “401k Contributions”, “401k
Catch-Up Contributions”, “Rollover Contributions”, as defined in the 401k Plan,
or any other amounts defined under or contributed to the Qualified Plans by the
Participant.

 

1.3.10              ERISA — the Employee Retirement Income Security Act of 1974,
as the same may be amended from time to time.

 

1.3.11              ESOP — the RLI Corp. Employee Stock Ownership Plan, as the
same may be amended from time to time.

 

1.3.12              Participant — an Employee who becomes a Participant in the
Plan under Sec. 2.1.  An Employee who becomes a Participant shall remain a
Participant in the Plan until the earlier of the following:

 

(a)                                  The complete payment of the Participant’s
Account balance after the Participant’s Termination of Employment; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 The Participant’s death.

 

1.3.13              Plan — the unfunded deferred compensation plan that is set
forth in this document, as the same may be amended from time to time.  The name
of the Plan is the “RLI Corp. Key Employees Excess Benefit Plan.”

 

1.3.14              Prior Agreement — an individual agreement entered into by an
Employee and RLI before January 1, 2004, to provide key employee excess benefits
to the Employee.

 

1.3.15              Qualified Plans — the ESOP and the 401k Plan.

 

1.3.16              RLI — RLI Corp.  and any Successor Employer.

 

1.3.17              RLI Stock — the common stock of RLI.

 

1.3.18              Specified Employee — means an employee of an Affiliate who
is subject to the six-month delay rule described in Section 409A(2)(B)(i) of the
Code.  RLI shall establish a written policy for identifying Specified Employees
in a manner consistent with Section 409A, which policy may be amended by RLI
from time to time as permitted by Section 409A.

 

1.3.19              Successor Employer — any entity that succeeds to the
business of RLI through merger, consolidation, acquisition of all or
substantially all of its assets, or any other means and which elects before or
within a reasonable time after such succession, by appropriate action evidenced
in writing, to continue the Plan.

 

1.3.20              Termination of Employment —with respect to a Participant,
means the Participant’s separation from service with all Affiliates, within the
meaning of Section 409A(a)(2)(A)(i) of the Code and the regulations under such
section.  Solely for this purpose, a Participant who is an eligible Employee
will be considered to have a Termination of Employment when the Participant
dies, retires, or otherwise has a termination of employment with all
Affiliates.  The employment relationship is treated as continuing intact while
the Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with an Affiliate under
an applicable statute or by contract.  For purposes hereof, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for an
Affiliate.  If the period of leave exceeds six months and the individual does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six-month period.  Notwithstanding the foregoing, where a leave
of absence is due to any medically determinable physical or mental impairment
that can be expected to last for a continuous period of not less than six
months, where such impairment causes the employee to be unable to perform the
duties of the employee’s position of employment or any substantially similar
position of employment, RLI may substitute a 29-month period of absence for such
six-month period.

 

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Affiliate and the Participant
reasonably anticipated that no further services will be performed after a
certain date or that the level of bona fide services

 

3

--------------------------------------------------------------------------------


 

the Participant will perform after such date will permanently decrease to no
more than 49 percent of the average level of bona fide services performed over
the immediately preceding 36-month period (or the full period of services if the
Participant has been providing services for less than 36 months).

 

Notwithstanding anything in Section 2.1.2 to the contrary, in determining
whether a Participant has had a Termination of Employment with an Affiliate, an
entity’s status as an “Affiliate” shall be determined substituting “50 percent”
for “80 percent” each place it appears in Section 1563(a)(1),(2), and (3) and in
Treasury Regulation Section 1.414(c)-2.

 

RLI shall have discretion to determine whether a Participant has experienced a
Termination of Employment in connection with an asset sale transaction entered
into by RLI or an Affiliate, provided that such determination conforms to the
requirements of Section 409A and the regulations and other guidance issued under
such section, in which case RLI’s determination shall be binding on the
Participant.

 

1.3.21              Vested — nonforfeitable.

 

1.3.22              Year — the calendar year.

 

1.4                               Type of Plan.

 

1.4.1                     Top-Hat Plan.  The Plan is intended to be a “top-hat”
plan - that is, an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated individuals within the meaning of ERISA §§ 201(2), 301(a)(3) and
401(a)(1), which is exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

1.4.2                     Separate Excess Benefit Plan.  To the extent that a
separable part of the Plan is maintained for the purpose of providing benefits
for eligible Employees in excess of the limitations on contributions and
benefits imposed by Code § 415, that part shall be treated as a separate plan
which in an “excess benefit plan” within the meaning of ERISA § 3(36) and which
is exempt from the participation, vesting, benefit accrual, funding and
fiduciary provisions of ERISA.

 

1.4.3                     Nonqualified Deferred Compensation Plan.  The Plan
also is a nonqualified deferred compensation plan subject to Code § 409A.  To
the extent any provision of the Plan does not satisfy the requirements contained
in Code § 409A or in any regulations or other guidance issued by the Treasury
Department under Code § 409A, such provision will be applied in a manner
consistent with such requirements, regulations or guidance, notwithstanding any
contrary provision of the Plan or any inconsistent election made by a
Participant.

 

ARTICLE 2

 

PARTICIPATION

 

2.1                               Eligibility and Selection.  The Committee, in
its sole discretion, shall determine from time to time the Employees who will be
Participants in the Plan, provided that each such Employee must:

 

4

--------------------------------------------------------------------------------


 

(a)                                  Have the title of Vice President or above,
and

 

(b)                                 Be expected to have compensation in excess
of the Code § 401 (a)(17) limit in the Participant’s initial year of
participation.

 

An employee selected by the Committee will become a Participant on the January 1
following the date the Participant is selected by the Committee.  However, for
the 2004 Year, each selected Employee shall become a Participant on January 1,
2004.

 

2.2                               Notification.  RLI shall provide each
Participant with (i) written notification of the Participant’s participation in
the Plan, and (ii) either a copy of the Plan or written notification that such a
copy is available upon request.

 

ARTICLE 3

 

ACCOUNTS

 

3.1                               Accounts.  RLI shall establish and maintain a
separate Account for each Participant.  The Account shall be for recordkeeping
purposes only and shall not represent a trust fund or other segregation of
assets for the benefit of the Participant.  The balance of each Participant’s
Account will be maintained in full and fractional shares of RLI Stock.

 

3.2                               Credits to Accounts.  Each Participant’s
Account shall be credited from time to time as provided in this section.

 

3.2.1                     Contribution Credits.

 

(a)                                  Amount.  A Participant’s contribution
credit for a Year with respect to each Qualified Plan is an amount equal to A
minus B, where:

 

“A” =                The amount of Employer Provided Contributions that would
have been contributed to the Qualified Plan on behalf of the Participant for the
Year if such Employer Provided Contributions were determined without regard to:

 

(i)                                     The limit on compensation taken into
account under the Qualified Plan under Code § 401(a)(17);

 

(ii)                                  The limit on annual additions under the
Qualified Plan under Code § 415(c); and

 

(iii)                               The exclusion of amounts deferred by the
Participant under the RLI Executives Deferred Compensation Plan from the
compensation base used to determine the Employer Provided Contributions under
the Qualified Plan.

 

5

--------------------------------------------------------------------------------


 

“B” =                  The amount of Employer Provided Contributions actually
contributed to the Qualified Plan on behalf-of the Participant for the Year.

 

(b)                                 Time.  The amount of the Participant’s
contribution credit for the Year with respect to each Qualified Plan shall be
credited to the Participant’s Account on, or as soon as administratively
practicable after, the date such amount would otherwise have been contributed to
the Qualified Plan.  The amount shall be converted to RLI Stock credits, equal
to the number of full and fractional shares that could be purchased with such
amount on, or as soon as administratively feasible after, the date such amount
is credited to the Participant’s Account.

 

(c)                                  2004 Transition.  Notwithstanding the
foregoing, the contribution credits for the 2004 Year for any Participant who
was covered under a Prior Agreement shall be limited to the amount determined
with respect to the 401(k) Plan.  No contribution credits shall be added to such
Participant’s Account under this Plan for the 2004 Year with respect to the
ESOP.

 

3.2.2                     Forfeitures.

 

(a)                                  Amount.  A Participant’s forfeiture credit
for a Year with respect to each Qualified Plan is an amount equal to A minus B,
where:

 

“A” =                The amount of forfeitures that would have been allocated to
the Participant’s account under the Qualified Plan for the Year if such
allocation were determined without regard to:

 

(i)                                     The limit on compensation taken into
account under the Qualified Plan under Code § 401 (a)(17);

 

(ii)                                  The limit on annual additions under the
Qualified Plan under Code § 415(c); and

 

(iii)                               The exclusion of amounts deferred by the
Participant under the RLI Corp. Executives Deferred Compensation Plan from the
compensation base used to allocate forfeitures under the Qualified Plan.

 

“B” =                  The amount of forfeitures actually allocated to the
Participant’s account under the Qualified Plan for the Year.

 

(b)                                 Time.  The amount of the Participant’s
forfeiture credit for the Year with respect to each Qualified Plan shall be
credited to the Participant’s Account on, or as soon as administratively
practicable after, the date such amount would otherwise have been allocated
under the Qualified Plan.  The amount shall be converted to RLI Stock credits,
equal to the number of full and fractional shares that could be purchased with
such amount on, or as soon as administratively feasible after, the date such
amount is credited to the Participant’s Account.

 

6

--------------------------------------------------------------------------------


 

(c)                                  2004 Transition.  Notwithstanding the
foregoing, the forfeiture credits for the 2004 Year for any Participant who was
covered under a Prior Agreement shall be limited to the amount determined with
respect to the 401(k) Plan, No forfeiture credits shall be added to such
Participant’s Account under this Plan for the 2004 Year with respect to the
ESOP.

 

3.2.3                     Dividends and Other Adjustments.  The Participant’s
Account shall be credited with additional RLI Stock credits, equal to the number
of full and fractional shares of RLI Stock that could be purchased with any cash
dividends which would be payable on the RLI Stock credited to the Participant’s
Account.  For this purpose, the share price on, or as soon as administratively
practicable after, the date the dividend is paid will be used.  The Account also
will be adjusted for any stock split, redemption or similar event, in a manner
determined to be reasonable by RLI

 

3.3                               Charges to Accounts.  As of the date any Plan
benefit measured by the Account is paid to the Participant or the Participant’s
Beneficiary, the Account shall be charged with the amount of such benefit
payment.

 

ARTICLE 4

 

BENEFITS

 

4.1                               Vesting.  The Participant’s Account shall be
fully (100%) Vested.

 

4.2                               Payment of Plan Benefits on Termination of
Employment - General Rule.  If the Participant has an Account balance at
Termination of Employment, RLI shall pay that balance to the Participant in five
(5) annual Installments, as follows:

 

(a)                                  Time.  The first installment shall be paid
on the January 1 following the Year in which the Participant’s Termination of
Employment occurs.  The remaining installments shall be paid on each subsequent
January 1.

 

(b)                                 Amount.  The amount of each installment
shall be determined using a “fractional” method - by multiplying the
Participant’s Account balance immediately before the installment payment date by
a fraction, the numerator of which is one and the denominator of which is the
number of installments remaining (including the installment in question).  The
result shall be rounded down to the next lower full share of RLI Stock, except
for the final installment, which shall be rounded up to the next higher full
share of RLI Stock.

 

4.3                               Changing Payment Elections

 

4.3.1                     General Rule.  A Participant may elect to change the
number of annual installments the Participant receives under the Plan to ten
(10) or fifteen (15) installments, subject to the rules below.  Any such
election must be made in such manner and in accordance with such rules as may be
prescribed for this purpose by RLI (including by means of a voice response or
other electronic system under circumstances authorized by RLI).  The
installments shall commence on the date specified in Sec. 4.2(a), unless
otherwise postponed by this Article 4,

 

7

--------------------------------------------------------------------------------


 

and the amount of each installment shall be determined under the fractional
method described in Sec. 4.2(b).

 

4.3.2.                  Election upon Initial Plan Enrollment.  An election to
extend the number of installments may be made as part of the Participant’s
initial enrollment in the Plan.  Such an election will only be effective to
defer amounts earned after the election is made, and not before.

 

4.3.3.                  Subsequent Election.  If a Participant did not elect to
extend the number of installments upon initial enrollment, or if the Participant
wants to further change the number of installments after becoming a Participant,
such Participant may elect to change the number of installments in accordance
with the following rules:

 

(a)                                  The election must be received by RLI in
writing and in proper form and must not take effect for at least 12 months from
the date on which it is submitted to RLI;

 

(b)                                 The election must be submitted to RLI at
least 12 months prior to the specified date of distribution; and

 

(c)                                  The commencement of installments must be
delayed at least five (5) years from the date payments would otherwise commence
without this subsequent election.

 

4.4                               Special Rules.

 

4.4.1                     Specified Employee Exception.  If a Participant is a
Specified Employee, such Participant’s initial installment (or lump-sum payment,
if applicable) shall be delayed to the later of the January 1 following the Year
in which the Participant’s Termination of Employment occurs or the first day of
the seventh month following the Participant’s Termination of Employment.  This
delay shall not apply in the event of the Participant’s death.  Any remaining
annual installments shall be paid as described in Sec. 4.2(a) and Sec. 5.1.

 

4.4.2                     Cash-Out of Small Amounts.  Any contrary provision or
election notwithstanding, if the Participant’s Account balance is less than one
hundred thousand dollars ($100,000) as of the date installments are to commence,
the Account shall be paid to the Participant in a single lump-sum, as full
settlement of all benefits due under the Plan; provided that, for purposes of
applying the one hundred thousand dollar ($100,000) cash-out limit, all
nonqualified deferred compensation amounts payable to the Participant by RLI and
its Affiliates shall be aggregated If and to the extent required under Code §
409A or any regulations or other guidance issued by the Treasury Department
thereunder.

 

4.5                               Medium of Payments.  All payments to a
Participant shall be made in shares of RLI Stock.  Unless the shares have been
registered under the Securities Act of 1933 (the “Act”), are otherwise exempt
from the registration requirements of the Act, are the subject of a favorable no
action letter issued by the Securities and Exchange Commission, or are the
subject of an opinion of counsel acceptable to RLI to the effect that such
shares are exempt from the registration requirements of the Act, the
certificates representing such shares shall contain a legend precluding the
transfer of such shares except in accordance with the provisions of Rule 144 of
the Act, as the same may be amended from time to time.

 

8

--------------------------------------------------------------------------------


 

4.6                               Delay in Distributions.  A payment under the
Plan may be delayed by RLI under any of the following circumstances so long as
all payments to similarly situated Participants are treated on a reasonably
consistent basis

 

(a)                                  RLI reasonably anticipates that if such
payment were made as scheduled, RLI’s deduction with respect to such payment
would not be permitted under Section 162(m) of the Code, provided that the
payment is made either during the first Plan Year in which RLI reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) or during the period beginning with the date of the Participant’s
Termination of Employment and ending on the later of the last day of RLI’s
fiscal year in which the Participant has a Termination of Employment or the
15th day of the third month following the Termination of Employment.

 

(b)                                 RLI reasonably anticipates that the making
of the payment will violate Federal securities laws or other applicable law,
provided that the payment is made at the earliest date at which RLI reasonably
anticipates that the making of the payment will not cause such violation

 

(c)                                  Upon such other events as determined by RLI
and according to such terms as are consistent with Section 409A or are
prescribed by the Commissioner of Internal Revenue.

 

4.7                               Acceleration of Distributions.  RLI may, in
its discretion, distribute all or a portion of a Participant’s Accounts at an
earlier time and in a different form than specified as otherwise provided in
this Article 4, under the circumstances described below:

 

(a)                                  As may be necessary to fulfill a Domestic
Relations Order.  Distributions pursuant to a Domestic Relations Order shall be
made according to administrative procedures established by RLI.

 

(b)                                 To the extent reasonably necessary to avoid
the violation of ethics laws or conflict of interest laws pursuant to
Section 1.409A-3(j)(ii) of the Treasury regulations.

 

(c)                                  To pay FICA on amounts deferred under the
Plan and the income tax resulting from such payment.

 

(d)                                 To pay the amount required to be included in
income as a result of the Plan’s failure to comply with Section 409A.

 

(e)                                  If RLI determines, in its discretion, that
it is advisable to liquidate the Plan in connection with a termination of the
Plan subject to the requirements of Section 409A.

 

(f)                                    As satisfaction of a debt of the
Participant to an Affiliate, where such debt is incurred in the ordinary course
of the service relationship between the Affiliate and the Participant, the
entire amount of the reduction in any Plan Year does not

 

9

--------------------------------------------------------------------------------


 

exceed $5,000, and the reduction is made at the same time and in the same amount
as the debt otherwise would have been due and collected from the Participant.

 

(g)                                 To pay state, local or foreign tax
obligations that may arise with respect to amounts deferred under the Plan and
the income tax resulting from such payment.

 

(h)                                 If the Participant has an unforeseeable
emergency.  For these purposes an “unforeseeable emergency” is a severe
financial hardship to the Participant, resulting from an illness or accident of
the Participant, the Participant’s spouse, the Beneficiary, or the Participant’s
dependent (as defined in Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B) of the Code); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an unforeseeable emergency.  In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the cost of prescription drug medication, may
constitute an unforeseeable emergency.  Finally, the need to pay for funeral
expenses of a spouse, Beneficiary, or a dependent (as defined in Section 152,
without regard to 152(b)(1), (b)(2), and (d)(1)(B) of the Code) may also
constitute an unforeseeable emergency.  Except as otherwise provided in this
paragraph (h), the purchase of a home and the payment of college tuition are not
unforeseeable emergencies.  Whether a Participant is faced with an unforeseeable
emergency permitting a distribution under this paragraph (h) is to be determined
based on the relevant facts and circumstances of each case, but, in any case a
distribution on account of an unforeseeable emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Elective Deferrals.

 

Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).  A
determination of the amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available due to
cancellation of the Participant’s election as a result of this paragraph (h).

 

Notwithstanding anything in this Section 4.7 to the contrary, except for a
Participant’s election to request a distribution due to an unforeseeable
emergency under paragraph (h), above (which the Participant, in the
Participant’s discretion, may elect to make or not make), RLI shall not provide
the Participant with discretion or a direct or indirect election regarding
whether a payment is accelerated pursuant to this Section 4.7.

 

10

--------------------------------------------------------------------------------


 

4.8                               When a Payment is Deemed to be Made..  Any
payment that is due to be distributed as of a particular date pursuant to the
provisions of the Plan, will be deemed to be distributed as of that date if it
is distributed on such date or a later date within the same calendar year, or,
if later, by the 15th day of the third calendar month following the date, and
the Participant is not permitted, directly or indirectly, to designate the
calendar year of payment.  Further, a payment will be treated as made on a date
if it is made no earlier than 30 days before the date, and the Participant is
not permitted, directly or indirectly, to designate the calendar year of
payment.  For purposes of the foregoing, if the payment is required to be made
during a period of time, the specified date is treated as the first day of the
period of time.

 

ARTICLE 5

 

DEATH BENEFITS

 

5.1                               Death Benefits.

 

5.1.1                     Benefits When Participant Dies Before Commencement of
Payments.  If the Participant dies before installments commence, the
Participant’s Account balance shall be paid to the Participant’s Beneficiary as
follows:

 

(a)                                  If the Participant has made a valid
election under Sec. 4.4, payments shall be made in ten (10) or fifteen (15)
annual installments, as elected by the Participant.

 

(b)                                 Otherwise, payments shall be made in five
(5) annual installments.

 

The first installment shall be paid on the January 1 following the Year in which
the Participant’s death occurs.  The remaining installments shall be paid on
each subsequent January 1.  The amount of each installment shall be determined
using the “fractional” method described in Sec. 4.3(b).

 

5.1.2                     Benefits When Participant Dies After Commencement of
Payments.  If the Participant dies after installments commence and the
Participant has an Account balance at death, the remaining Account balance shall
be paid to the Participant’s Beneficiary in the same manner as if the
Participant were still living.

 

5.1.3                     Medium of Payments.  All payments to a Beneficiary
shall be made in shares of RLI Stock, subject to any legend precluding transfer
that is required under Sec. 4.6.

 

5.1.4                     Cash-Out of Small Amounts.  Any contrary provision or
election notwithstanding, if the amount payable to the Beneficiary is less than
one hundred thousand dollars ($100,000) as of the date installments are to
commence, the benefit shall be paid to the Beneficiary in a single lump-sum, as
full settlement of all benefits due under the Plan, subject, however, to any
limitation on such cash-out under Code § 409A or any regulations or other
guidance issued by the Treasury Department thereunder.

 

11

--------------------------------------------------------------------------------


 

5.2                               Designation of Beneficiary.

 

5.2.1                     Persons Eligible to Designate.  Any Participant may
designate a Beneficiary to receive any amount payable under the Plan as a result
of the Participant’s death, provided that the Beneficiary survives the
Participant.  The Beneficiary may be one or more persons, natural or otherwise. 
By way of illustration, but not by way of limitation, the Beneficiary may be an
individual, trustee, executor, or administrator.  A Participant may also change
or revoke a designation previously made, without the consent of any Beneficiary
named therein.

 

5.2.2                     Form and Method of Designation.  Any designation or a
revocation of a prior designation of Beneficiary shall be in writing on a form
acceptable to RLI and shall be filed with RLI.  RLI and all other parties
involved in making payment to a Beneficiary may rely on the latest Beneficiary
designation on file with RLI at the time of payment or may make payment pursuant
to Sec. 5.2.3 if an effective designation is not on file, shall be fully
protected in doing so, and shall have no liability whatsoever to any person
making claim for such payment under a subsequently filed designation of
Beneficiary or for any other reason.

 

Notwithstanding any provision of this Sec. 5.2 to the contrary, any Beneficiary
designation made under the Prior Agreements will continue in effect under this
Plan until modified by the Participant pursuant to this Sec. 5.2.

 

5.2.3                     No Effective Designation.  If there is not on file
with RLI an effective designation of Beneficiary by a deceased Participant, the
Beneficiary shall be the person or persons surviving the Participant in the
first of the following classes in which there is a survivor, share and share
alike:

 

(a)                                  The Participant’s spouse.  (A “spouse” is a
person of the opposite sex to whom the Participant is legally married, including
a common-law spouse if the marriage was entered into in a state that recognizes
common-law marriages and RLI has received acceptable proof and/or certification
of common-law married status.)

 

(b)                                 The Participant’s then living descendants,
per stirpes.

 

(c)                                  The Participant’s estate.

 

Determination of the identity of the Beneficiary in each case shall be made by
RLI.

 

5.2.4                     Successor Beneficiary.  If a Beneficiary who survives
the Participant subsequently dies before receiving the complete payment to which
the Beneficiary was entitled, the successor Beneficiary, determined in
accordance with the provisions of this section, shall be entitled to the
payments remaining.  The successor Beneficiary shall be the person or persons
surviving the Beneficiary m the first of the following classes in which there is
a survivor, share and share alike:

 

(a)                                  The Participant’s spouse.  (A “spouse” is a
person of the opposite sex to whom the Participant is legally married, including
a common-law spouse if the marriage was entered into in a state that recognizes
common-law marriages and RLI has received acceptable proof and/or certification
of common-law married status.)

 

12

--------------------------------------------------------------------------------


 

(b)                                 The Participant’s then living descendants,
per stirpes.

 

(c)                                  The Participant’s estate.

 

ARTICLE 6

 

CLAIMS AND REVIEW PROCEDURES

 

6.1                               Application for Benefits.  Benefits shall be
paid to Participants automatically (without a written request) at the time and
in the manner specified in the Plan.  Benefits shall be paid to a Beneficiary
upon RLI’s receipt of a written request for the benefits, including appropriate
proof of the Participant’s death and the Beneficiary’s identity and right to
payment.  This written request shall be considered a claim for the purposes of
this article.

 

6.2                               Claims and Review Procedures.  The claims and
review procedures set forth in this article shall be the mandatory claims and
review procedures for the resolution of disputes and disposition of claims filed
under the Plan.

 

6.2.1                     Initial Claim.  An individual may, subject to any
applicable deadline, file with the Committee a written claim for benefits under
the Plan in a form and manner prescribed by RLI.

 

(a)                                  If the claim is denied in whole or in part,
the Committee shall notify the claimant of the adverse benefit determination
within ninety (90) days after receipt of the claim.

 

(b)                                 The ninety (90) day period for making the
claim determination may be extended for ninety (90) days if the Committee
determines that special circumstances require an extension of time for
determination of the claim, provided that the Committee notifies the claimant,
prior to the expiration of the initial ninety (90) day period, of the special
circumstances requiring an extension and the date by which a claim determination
is expected to be made.

 

6.2.2                     Notice of Initial Adverse Determination.  A notice of
an adverse determination shall set forth in a manner calculated to be understood
by the claimant:

 

(a)                                  The specific reasons for the adverse
determination;

 

(b)                                 References to the specific provisions of the
Plan (or other applicable document) on which the adverse determination is based;

 

(c)                                  A description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary; and

 

(d)                                 A description of the claims review
procedures, including the time limits applicable to such procedures.

 

13

--------------------------------------------------------------------------------


 

6.2.3                     Request for Review.  Within ninety (90) days after
receipt of an initial adverse benefit determination notice, the claimant may
file with the Board a written request for a review of the adverse determination
and may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits.  Any request for review of the
initial adverse determination not filed within ninety (90) days after receipt of
the initial adverse determination notice shall be untimely.

 

6.2.4                     Claim on Review.  If the claim, upon review, is denied
in whole or in part, the Board shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.

 

(a)                                  The sixty (60) day period for deciding the
claim on review may be extended for sixty (60) days if the Board determines that
special circumstances require an extension of time for determination of the
claim, provided that the Board notifies the claimant, prior to the expiration of
the initial sixty (60) day period, of the special circumstances requiring an
extension and the date by which a claim determination is expected to be made.

 

(b)                                 In the event that the time period is
extended due to a claimant’s failure to submit information necessary to decide a
claim on review, the claimant shall have sixty (60) days within which to provide
the necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the.  expiration of sixty
(60) days.

 

(c)                                  The Board’s review of a denied claim shall
take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

6.2.5                     Notice of Adverse Determination for Claim on Review.  
A notice of an adverse determination for a claim on review shall set forth in a
manner calculated to be understood by the claimant.

 

(a)                                  The specific reasons for the denial;

 

(b)                                 References to the specific provisions of the
Plan (or other applicable document) on which the adverse determination is based;
and

 

(c)                                  A statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits.

 

6.3                               Claims Rules.

 

(a)                                  No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with the established claims and review

 

14

--------------------------------------------------------------------------------


 

procedures.  RLI may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by RLI upon request.

 

(b)                                 All decisions on claims and on requests for
a review of denied claims shall be made by RLI.

 

(c)                                  Claimants may be represented by a lawyer or
other representative at their own expense, but RLI reserves the right to
(i) require the claimant to furnish written authorization and (ii) establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant.  A claimant’s representative shall be entitled
to copies of all notices given to the claimant.

 

(d)                                 The decision of RLI on a claim and on a
request for a review of a denied claim may be provided to the claimant in
electronic form instead or in writing at the discretion of RLI.

 

(e)                                  In connection with the review of a denied
claim, the claimant or the claimant’s representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.

 

(f)                                    The time period within which a benefit
determination will be made shall begin to run at the time a claim or request for
review is filed in accordance with the claims and review procedures, without
regard to whether all the information necessary to make a benefit determination
accompanies the filing.

 

(g)                                 The claims and review procedures shall be
administered with appropriate safeguards so that benefit claim determinations
are made in accordance with governing Plan documents and, where appropriate, the
Plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(h)                                 For the purpose of this article, a document,
record, or other information shall be considered “relevant” if such document,
record, or other information:  (i) was relied upon in making the benefit
determination; (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination; or (iii) demonstrates compliance with the administration
processes and safeguards designed to ensure that the benefit claim determination
was made in accordance with governing Plan documents and that, where
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated claimants.

 

(i)                                     RLI may, in its discretion, rely on any
applicable statute of limitation or deadline as a basis for denial of any claim.

 

6.4                               Deadline to File Claim.  To be considered
timely under the Plan’s claims and review procedures, a claim must be filed with
the Committee within one (1) year after the claimant knew or reasonably should
have known of the principal facts upon which the claim is based.

 

15

--------------------------------------------------------------------------------


 

6.5                               Exhaustion of Administrative Remedies.  The
exhaustion of the claims and review procedures is mandatory for resolving every
claim and dispute arising under the Plan.  As to such claims and disputes no
claimant shall be permitted to commence an arbitration action to recover Plan
benefits or to enforce or clarify rights under the Plan or under any provision
of the law, whether or not statutory, until the claims and review procedures set
forth herein have been exhausted in their entirety.

 

6.6                               Arbitration.  Any claim, dispute or other
matter in question of any kind relating to the Plan which is not resolved by the
claims and review procedures shall be settled by arbitration in accordance with
the Federal Arbitration Act 9 U.S.C. § 1, et seq.  Notice of demand for
arbitration must be made in writing to the opposing party within the time period
specified in Sec. 6.7.  In no event will a demand for arbitration be made after
the date when the applicable statute of limitations would bar the institution of
a legal or equitable proceeding based on such claim, dispute or other matter in
question.  The decision of the arbitrator(s) will be final and may be enforced
in any court of competent jurisdiction, The arbitrator(s) may award reasonable
fees and expenses to the prevailing party in any dispute hereunder and will
award reasonable fees and expenses in the event that the arbitrator(s) find that
the losing party acted in bad faith or with intent to harass, hinder or delay
the prevailing party in the exercise of its rights in connection with the matter
under dispute.  The arbitration will take place in Peoria, Illinois, unless
otherwise agreed by the parties.

 

6.7                               Deadline to File an Arbitration Action.  No
arbitration action to recover Plan benefits or to enforce or clarify rights
under the Plan under or under any provision of the law, whether or not
statutory, may be brought by any claimant on any matter pertaining to the Plan
unless the action is commenced before the earlier of:

 

(a)                                  Thirty (30) months after the claimant knew
or reasonably should have known of the principal facts on which the claim is
based, or

 

(b)                                 SIX (6) months after the claimant has
exhausted the claims and review procedures.

 

6.8                               Knowledge of Fact by Participant Imputed to
Beneficiary.  Knowledge of all ‘facts that a Participant knew or reasonably
should have known shall be imputed to every claimant who is or claims to be a
Beneficiary of the Participant or otherwise claims to derive an entitlement by
reference to the Participant for the purpose of applying the previously
specified periods.

 

6.9                               Deferral of Payment.  If there is a dispute
regarding a Plan benefit, RLI, in its sole discretion, may defer payment of the
benefit until the dispute has been resolved.

 

ARTICLE 7

 

ADMINISTRATION

 

7.1                               Administrator.  RLI shall be the administrator
of the Plan.  RLI shall control and manage the administration and operation of
the Plan and shall make all decisions and determinations incident thereto. 
Except with respect to the ordinary day-to-day administration of the Plan,
action on behalf of RLI must be taken by one of the following:

 

16

--------------------------------------------------------------------------------


 

(a)                                  The Board; or

 

(b)                                 The Committee.

 

7.1.1                     Delegation.  The ordinary day-to-day administration of
the Plan may be delegated by the Chief Executive Officer to an individual or a
committee.  Such individual or committee shall have the authority to delegate or
redelegate to one or more persons, jointly or severally, such functions assigned
to such individual or committee as such individual or committee may from time to
time deem advisable.

 

7.1.2                     Automatic Removal.  If any individual or committee
member to whom responsibility under the Plan is allocated is a director, officer
or employee of RLI when responsibility is so allocated, then such individual
shall be automatically removed as a member of a committee at the earliest time
such individual ceases to be a director, officer or employee of RLI.  This
removal shall occur automatically and without any requirement for action by RLI
or any notice to the individual so removed.

 

7.1.3                     Conflict of Interest. If any individual or committee
member to whom responsibility under the Plan is allocated is also a Participant
or Beneficiary, such individual shall have no authority as such member with
respect to any matter specifically affecting such individual’s interest
hereunder (as distinguished from the interests of all Participants and
Beneficiaries or a broad class of Participants and Beneficiaries), all such
authority being reserved exclusively to the other members to the exclusion of
such Participant or Beneficiary, and such Participant or Beneficiary shall act
only in an individual capacity in connection with any such matter.

 

7.1.4                     Binding Effect.  The determination of the Board, the
Committee or the Chief Executive Officer in any matter within its authority
shall be binding and conclusive upon RLI and all persons having any right or
benefit under the Plan.

 

7.1.5                     Third Party Service Providers.  RLI may from time to
time appoint or contract with an administrator, record keeper or other
third-party service provider for the Plan.  Any such administrator, record
keeper or other third-party service provider will serve in a nondiscretionary
capacity and will act in accordance with directions given and procedures
established by RLI.

 

7.2                               Benefits Not Transferable.  No Participant or
Beneficiary shall have the power to transmit, alienate, dispose of, pledge or
encumber any benefit payable under the Plan before its actual payment to the
Participant or Beneficiary.  Any such effort by a Participant or Beneficiary to
convey any interest in the Plan shall not be given effect under the Plan.  No
benefit payable under the Plan shall be subject to attachment, garnishment,
execution following judgment or other legal process before its actual payment to
the Participant or Beneficiary.

 

7.3                               Benefits Not Secured.  The rights of each
Participant and Beneficiary shall be solely those of an unsecured, general
creditor of RLI.  No Participant or Beneficiary shall have any lien, prior claim
or other security interest in any property of RLI.

 

7.4                               RLI’s Obligations.  RLI shall provide the
benefits under the Plan.  RLI’s obligation may be satisfied by distributions
from a trust fund created and maintained by RLI, in its sole

 

17

--------------------------------------------------------------------------------


 

discretion, for such purpose.  However, the assets of any such trust fund shall
be subject to claims by the general creditors of RLI in the event RLI is
(i) unable to pay its debts as they become due, or (ii) is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

7.5                               Withholding Taxes.  RLI shall have the right
to withhold (and transmit to the proper taxing authority) such federal, state or
local taxes, including (but not limited to) FICA and FUTA taxes, as it may be
required to withhold by applicable laws.  Such taxes may be withheld from any
benefits due under the Plan or from any other compensation to which the
Participant is entitled from RLI and its Affiliates.

 

7.6                               Service of Process.  The Chief Executive
Officer is designated as the appropriate and exclusive agent for the receipt of
service of process directed to the Plan in any legal proceeding, including
arbitration, involving the Plan.

 

7.7                               Limitation on Liability.  Neither RLI’s
officers nor any member of its Board nor any individual or committee to whom RLI
delegates responsibility under the ‘Plan in any way secures or guarantees the
payment of any benefit or amount which may become due and payable hereunder to
or with respect to any Participant.  Each Participant and other person entitled
at any time to payments hereunder shall look solely to the assets of RLI for
such payments as an unsecured, general creditor.  After benefits have been paid
to or with respect to a Participant and such payment purports to cover in full
the benefit hereunder, such former Participant or other person(s), as the case
may be, shall have no further right or interest in the other assets of RLI in
connection with the Plan.  Neither RLI nor any of its officers nor any member of
its Board nor any individual or committee to whom RLI delegates responsibility
under the Plan shall be under any liability or responsibility for failure to
effect any of the objectives or purposes of the Plan by reason of the insolvency
of RLI.

 

ARTICLE 8

 

AMENDMENT AND TERMINATION

 

8.1                               Amendment.  RLI reserves the power to amend
the Plan either prospectively or retroactively or both, in any respect, by
action of its Board; provided that, no amendment shall be effective to reduce or
divest benefits payable with respect to the Account of any Participant or
Beneficiary without consent.  No amendment of the Plan shall be effective unless
it is in writing and signed on behalf of RLI by a person authorized to execute
such writing.  No oral representation concerning the interpretation or effect of
the Plan shall be effective to amend the Plan.

 

8.2                               Termination.  RLI reserves the right to
terminate the Plan at any time by action of its Board; provided that, the
termination of the Plan shall not reduce or divest benefits payable with respect
to the Account of any Participant or Beneficiary or negate the Participant’s or
Beneficiary’s rights with respect to such benefits.  Any such termination will
be done in accordance with the requirements of Section 409A.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 9

 

MISCELLANEOUS

 

9.1                               Effect on Other Plans.  This Plan shall not
alter, enlarge or diminish any person’s rights or obligations under any other
benefit plan maintained by RLI or any Affiliate.

 

9.2                               Effect on Employment.  Neither the terms of
this Plan nor the benefits hereunder nor the continuance thereof shall be a term
of the employment of any Employee.  RLI shall not be obliged to continue the
Plan.  The terms of this Plan shall not give any Employee the right to be
retained in the service of RLI or any Affiliate.

 

9.3                               Disqualification.  Notwithstanding any other
provision of the Plan or any designation made under the Plan, any individual who
feloniously and intentionally kills a Participant shall be deemed for all
purposes of the Plan and all elections and designations made under the Plan to
have died before such Participant.  A final judgment of conviction of felonious
and intentional killing is conclusive for this purpose.  In the absence of a
conviction of felonious and intentional killing, RLI shall determine whether the
killing was felonious and intentional for this purpose.

 

9.4                               Rules of Document Construction.  Whenever
appropriate, words used herein in the singular may be read in the plural, or
words used herein in the plural may be read in the singular; and the words
“hereof,” “herein” or “hereunder” or other similar compounds of the word “here”
shall mean and refer to the entire Plan and not to any particular article,
section or paragraph of the Plan unless the context clearly indicates to the
contrary.  The titles given to the various articles and sections of the Plan are
inserted for convenience of reference only and are not part of the Plan, and
they shall not be considered in determining the purpose, meaning or intent of
any provision hereof.  Written notification under the Plan shall include such
other methods (for example, facsimile or e-mail) as RLI, in its sole discretion,
may authorize from time to time.

 

9.5                               References to Laws.  Any reference in the Plan
to a statute shall be considered also to mean and refer to the applicable
regulations for that statute.  Any reference in the Plan to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation.

 

9.6                               Choice of Law.  The Plan has been executed in
the State of Illinois and has been drawn in conformity to the laws of that state
and shall, except to the extent that federal law is controlling, be construed
and enforced in accordance with the laws of the State of Illinois (without
regard to its conflict of law principles).

 

9.7                               Binding Effect.  The Plan shall be binding
upon and inure to the benefit of the successors and assigns of RLI, and the
Beneficiaries, personal representatives and heirs of the Participant.

 

IN WITNESS WHEREOF, RLI has caused the Plan to be executed by its duly
authorized officers as of the                      day of
                        .

 

 

 

RLI CORP

 

By:

 

 

 

     Its VP, Corporate Secretary

 

 

 

 

And

 

 

 

 

By:

 

 

 

     Its Asst. Corporate Secretary

 

19

--------------------------------------------------------------------------------